DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 have been entered.


Response to Arguments
The amendments filed 4/5/2022 have been entered and made of record. 

The Applicant's amendments and arguments filed 4/5/2022 have been considered:
Re Claim 1, the foregoing amendment to claim 1 includes limitation “obtaining a tear meniscus image by illuminating at least a part of a tear meniscus of a subject and receiving reflected light from at least the part of the tear meniscus”
above limitation is illustrated in Fig. 2 of this Application,
 after considerations, above limitation is rejected with new grounds, further in view of Shen (Upper and Lower Tear Menisci in the Diagnosis of Dry Eye, Investigative Ophthalmology & Visual Science June 2009, Vol.50, 2722-2726), and Bartuzel (Automatic dynamic tear meniscus measurement in optical coherence tomography, BIOMEDICAL OPTICS EXPRESS, published 23 Jul 2014, (C) 2014 OSA, pages 2759-2768),
because Shen teaches obtaining a tear meniscus image by illuminating at least a part of a tear meniscus of a subject and receiving reflected light from at least the part of the tear meniscus (see Shen: e.g., -- The images were recorded when a clear reflection of the central cornea was obtained on a monitor. The cross-sectional images simultaneously included the upper and lower tear menisci.--, in pages 2723-2724), and, 
Bartuzel discloses a further OCT image processing with binarization and tear meniscus extraction and measurements (see Bartuzel: e.g., Fig. 1, and Fig. 2, and, -- The size of single B-scan is 900x1009 pixels. The region of interest (ROI) is extracted
from the original image….. tear meniscus parameter estimation algorithm is depicted in Fig. 2. Using an image with ROI, the first step of the algorithm is generation of a binary mask that separates unwanted interference and meniscus profile information from the image components containing eye and eyelid structure. This mask is then used in the algorithm that estimates the Eye-Eyelid Edge (EEE) while its complement is used for estimating the Tear Meniscus Profile (TMP). Information on EEE and TMP is then merged to produce estimates of tear meniscus area (TMA), tear meniscus depth (TMD), and tear meniscus height (TMH). --, in pages 2762-2763), 
Shen, and Bartuzel and Grenon (as modified by Yokoi) are combinable as they are in the same field of endeavor: processing and analysis of tear fluid conditions based on tear fluid region images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Grenon’s method using Shen, and Bartuzel’s teachings by including obtaining a tear meniscus image by illuminating at least a part of a tear meniscus of a subject and receiving reflected light from at least the part of the tear meniscus to Grenon’s obtaining tear meniscus images in order to obtain the measurements of tear meniscus properties which provides clinicians with investigative capabilities in the evaluation of ocular surface health, dry eye diagnosis, or the assessment of contact lens wear (see Shen, and Bartuzel: e.g. in abstract, and in Bartuzel’s page 2762)
Furthermore, Bartuzel’s Fig. 1, and Fig. 2 are consistent with Yokoi’s Fig.4, and provide support to the rejections in the previous Office Action that Yokoi clearly teaches an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image (see Yokoi: Fig. 4, and, -- extracts the luminance component of the read out image… the contour of the tear film lipid layer 10, i.e., the inflection point where the luminance changes at a portion of the tear film lipid layer is extracted --, in [0040]-[0042], and {it is apparently those points of 10 b, 10c, along the contour of the tear film lipid layer 10, which is extracted, is “the high luminance region”, further, Yokoi also teaches that above extraction is carried out from the binarized image, such as depicted in Fig. 10, as a black/white binarized image}, and see: -- The luminance of the smoothed image of the tear film lipid layer 10 may be less than or greater than the luminance of the cornea 11 depending on the illumination situation of the eye to be examined. Therefore, the absolute value of the difference between the two is calculated and if the result is greater than a predetermined threshold value… those satisfying the conditions SumPrev(x, y)>Black threshold, and SumAfter(x, y)>Black threshold are selected--, in [0046]-[0047]:

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

and, -- in which the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus)--, in [0057], {it is pointed out that the tear fluid surface extracted in above [0040]-[0042], and [0046]-[0047], and depicted in Fig. 4} is the exact tear meniscus}, which is consistent with Bartuzel’s extraction of the Tear Meniscus (TMP), as fully disclosed in Bartuzel’s Fig. 2, and in page 2763),
  
	Therefore, claims 1-8 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grenon (US 20170265740 A1), in view of Yokoi US 20120300174 A1, as provided in IDS), and further in view of Shen (Upper and Lower Tear Menisci in the Diagnosis of Dry Eye, Investigative Ophthalmology & Visual Science June 2009, Vol.50, 2722-2726), and Bartuzel (Automatic dynamic tear meniscus measurement in optical coherence tomography, BIOMEDICAL OPTICS EXPRESS, published 23 Jul 2014, (C) 2014 OSA, pages 2759-2768).
Re Claim 1, Grenon discloses tear fluid state evaluation method (see Grenon: e. g., Fig. 1, and, -- Ocular surface interferometry (OSI) devices, systems, and methods are disclosed for measuring a tear film layer thickness (TFLT) of the ocular tear film… The image of the target contains topography information that is reviewable by a clinician to diagnose the health of the patient's eye by detecting corneal aberrations and/or abnormalities in corneal shape. Certain embodiments also include a combination of the OSI and ocular topography devices, systems and methods to provide imaging that can be used to yield a combined diagnosis of the patient's tear film and corneal shape.--, in abstract) comprising: 
although Grenon teaches capturing a tear film image (see Grenon: e. g., -- full-eye illumination ocular surface interferometry (OSI) devices, systems, and methods for imaging an ocular tear film and/or measuring a tear film layer thickness (TFLT) in a patient's ocular tear film. OSI devices, systems, and methods can be used to provide full eye illumination to measure the thickness of the lipid layer component (LLT) and/or the aqueous layer component (ALT) of the ocular tear film.--, in [0022]-[0023]),
Grenon however does not explicitly disclose obtaining a tear meniscus image by illuminating at least a part of a tear meniscus of a subject and receiving reflected light from at least the part of the tear meniscus
Shen teaches obtaining a tear meniscus image by illuminating at least a part of a tear meniscus of a subject and receiving reflected light from at least the part of the tear meniscus (see Shen: e.g., -- The images were recorded when a clear reflection of the central cornea was obtained on a monitor. The cross-sectional images simultaneously included the upper and lower tear menisci.--, in pages 2723-2724), and, 
Bartuzel discloses a further OCT image processing with binarization and tear meniscus extraction and measurements (see Bartuzel: e.g., Fig. 1, and Fig. 2, and, -- The size of single B-scan is 900x1009 pixels. The region of interest (ROI) is extracted
from the original image….. tear meniscus parameter estimation algorithm is depicted in Fig. 2. Using an image with ROI, the first step of the algorithm is generation of a binary mask that separates unwanted interference and meniscus profile information from the image components containing eye and eyelid structure. This mask is then used in the algorithm that estimates the Eye-Eyelid Edge (EEE) while its complement is used for estimating the Tear Meniscus Profile (TMP). Information on EEE and TMP is then merged to produce estimates of tear meniscus area (TMA), tear meniscus depth (TMD), and tear meniscus height (TMH). --, in pages 2762-2763), 
Shen, and Bartuzel and Grenon  are combinable as they are in the same field of endeavor: processing and analysis of tear fluid conditions based on tear fluid region images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Grenon’s method using Shen, and Bartuzel’s teachings by including obtaining a tear meniscus image by illuminating at least a part of a tear meniscus of a subject and receiving reflected light from at least the part of the tear meniscus to Grenon’s obtaining tear film image in order to obtain the measurements of tear meniscus properties which provides clinicians with investigative capabilities in the evaluation of ocular surface health, dry eye diagnosis, or the assessment of contact lens wear (see Shen, and Bartuzel: e.g. in abstract, and in Bartuzel’s page 2762),
and Grenon as modified by Shen, and Bartuzel further disclose a binarization step of binarizing the tear meniscus image, using a predetermined threshold value (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154], also see Bartuzel: e.g., Fig. 1, and Fig. 2, and, -- The size of single B-scan is 900x1009 pixels. The region of interest (ROI) is extracted from the original image….. tear meniscus parameter estimation algorithm is depicted in Fig. 2. Using an image with ROI, the first step of the algorithm is generation of a binary mask that separates unwanted interference and meniscus profile information from the image components containing eye and eyelid structure. This mask is then used in the algorithm that estimates the Eye-Eyelid Edge (EEE) while its complement is used for estimating the Tear Meniscus Profile (TMP). Information on EEE and TMP is then merged to produce estimates of tear meniscus area (TMA), tear meniscus depth (TMD), and tear meniscus height (TMH). --, in pages 2762-2763);
Grenon however does not explicitly disclose an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image,
Yokoi teaches an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image (see Yokoi: e. g., Fig. 4, and, -- extracts the luminance component of the read out image… the contour of the tear film lipid layer 10, i.e., the inflection point where the luminance changes at a portion of the tear film lipid layer is extracted --, in [0040]-[0042], and {it is apparently those points of 10 b, 10c, along the contour of the tear film lipid layer 10, which is extracted, is “the high luminance region”, further, Yokoi also teaches that above extraction is carried out from the binarized image, such as depicted in Fig. 10, as a black/white binarized image}, and see: -- The luminance of the smoothed image of the tear film lipid layer 10 may be less than or greater than the luminance of the cornea 11 depending on the illumination situation of the eye to be examined. Therefore, the absolute value of the difference between the two is calculated and if the result is greater than a predetermined threshold value… those satisfying the conditions SumPrev(x, y)>Black threshold, and SumAfter(x, y)>Black threshold are selected--, in [0046]-[0047]:

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

and, -- in which the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus)--, in [0057], {it is pointed out that the tear fluid surface extracted in above [0040]-[0042], and [0046]-[0047], and depicted in Fig. 4} is the exact tear meniscus}-- the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus) along the margin of the lower eyelid is computed to evaluate the severity of the dry eye from the radius of curvature R. It has been made apparent that this radius of curvature R is used as a value for indicating the amount of tear fluid retained on the ocular surface with good reliability.--, in [0057]; and also see: -- the image is line-scanned by the scan lines 12 from top to bottom in the vertical direction (Y) and from left to right in the horizontal direction (X) in parallel with the processing of Step S6 to extract black-side inflection points.  As shown in the top image of FIG. 5, the luminance value in the region 14 decreases rapidly (decreases as much as or more than a predetermined value) and then increases to restoration.  The dots in the region where the luminance value decreases are counted to calculate the area A of the region 14…. The condition for Step S24 is not met, and the region 14 is not judged as being a dark area.  The appearance time T of the dark area is therefore initialized (Step S25), the process returns to Step S20, and the same black-side inflection point extraction processing is performed.--, in [0064]-[0067]);
Grenon and Yokoi are combinable as they are in the same field of endeavor: processing and analysis of tear fluid conditions based on tear fluid region images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Grenon’s method using Yokoi’s teachings by including an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image to Grenon’s processing and evaluations of tear film images in order to evaluate the reduction in stability of the tear film in a dry eye (see Yokoi: e.g. in [0061]-[0065]);
Furthermore, Bartuzel’s Fig. 1, and Fig. 2 are consistent with Yokoi’s Fig.4, and provide support to the rejections in the previous Office Action that Yokoi clearly teaches an extraction step of extracting a high luminance region indicating a tear meniscus part from the binarized image;
Grenon as modified by Yokoi, Shen, and Bartuzel further disclose an evaluation step of evaluating a tear fluid state on a basis of the high luminance region (see Yokoi: e.g., -- the appearance time of a break up area (dark area) is measured with a Non-Invasive Break Up Time (NIBUT) method… to evaluate the reduction in stability of the tear film in a dry eye.--, in [0061]-[0065]).

Re Claim 2, Grenon as modified by Yokoi, Shen, and Bartuzel further disclose when the tear meniscus image is a color image, a step of creating a luminance image of the tear meniscus image (see Yokoi: e.g., -- The sampled color image of the tear film lipid layer is then read out from the image memory 8b (Step S2).  At this time, a blinking start time (blinking start position) and an end time (end position) are set.--, in [0039]), 
Wherein the binarization step is a step of binarizing the luminance image using a predetermined threshold value (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154]).

Re Claim 3, Grenon as modified by Yokoi,  Shen, and Bartuzel further disclose the binarization step is a step of binarizing the image on a basis of two different threshold values (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154]), and
the extraction step is a step of extracting, from the high luminance regions in a first binary image on a basis of a lower one of the threshold values and in a second binary image on a basis of a higher one of the threshold values, a continuous high luminance region corresponding to the high luminance region of the first binary image (see Yokoi: e. g., -- the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus) along the margin of the lower eyelid is computed to evaluate the severity of the dry eye from the radius of curvature R. It has been made apparent that this radius of curvature R is used as a value for indicating the amount of tear fluid retained on the ocular surface with good reliability.--, in [0057]; and also see: -- the image is line-scanned by the scan lines 12 from top to bottom in the vertical direction (Y) and from left to right in the horizontal direction (X) in parallel with the processing of Step S6 to extract black-side inflection points.  As shown in the top image of FIG. 5, the luminance value in the region 14 decreases rapidly (decreases as much as or more than a predetermined value) and then increases to restoration.  The dots in the region where the luminance value decreases are counted to calculate the area A of the region 14…. The condition for Step S24 is not met, and the region 14 is not judged as being a dark area.  The appearance time T of the dark area is therefore initialized (Step S25), the process returns to Step S20, and the same black-side inflection point extraction processing is performed.--, in [0064]-[0067]).

Re Claim 4, Grenon as modified by Yokoi, Shen, and Bartuzel further disclose the binarization step is a step of binarizing the image on a basis of a predetermined threshold value and a profile shape (see Grenon: e. g., -- The combined tear film image of FIG. 12 is copied and converted to grayscale.  The grayscale image has a threshold applied according to the threshold setting to obtain a binary (black/white) image--, in [0152]-[0154], and see: --the ICC profile 331 may have been previously loaded to the OSI device 170 before imaging of a patient's tear film and also applied to a tear film layer interference model when loaded into the OSI device 170 independent of imaging operations and flow.  As will be discussed in more detail below, a tear film layer interference model in the form of a TFLT palette 333 containing color values representing interference interactions from specularly reflected light from a tear film for various LLTs and ALTs can also be loaded into the OSI device 170 (block 332 in FIG. 25).  The TFLT palette 333 contains a series of color values that are assigned LLTs and/or ALTs based on a theoretical tear film layer interference model to be compared against the color value representations of interference interactions in the resulting image(s) of the patient's tear film.  When applying the optional ICC profile 331 to the TFLT palette 333 (block 334 in FIG. 25), the color values in both the tear film layer interference model and the color values representing interference interactions in the resulting image of the tear film are adjusted for a more accurate comparison between the two to measure LLT and/or ALT.--, in [0162]), and
the extraction step is a step of extracting, as a high luminance region, a range that includes a peak portion of the profile and has luminance equal to or larger than the predetermined threshold value (see Yokoi: e. g., -- the image magnification of the aperture projected onto the tear fluid surface is obtained and from this image magnification the radius of curvature R of the tear fluid surface (tear meniscus) along the margin of the lower eyelid is computed to evaluate the severity of the dry eye from the radius of curvature R. It has been made apparent that this radius of curvature R is used as a value for indicating the amount of tear fluid retained on the ocular surface with good reliability.--, in [0057]; and also see: -- the image is line-scanned by the scan lines 12 from top to bottom in the vertical direction (Y) and from left to right in the horizontal direction (X) in parallel with the processing of Step S6 to extract black-side inflection points.  As shown in the top image of FIG. 5, the luminance value in the region 14 decreases rapidly (decreases as much as or more than a predetermined value) and then increases to restoration.  The dots in the region where the luminance value decreases are counted to calculate the area A of the region 14…. The condition for Step S24 is not met, and the region 14 is not judged as being a dark area.  The appearance time T of the dark area is therefore initialized (Step S25), the process returns to Step S20, and the same black-side inflection point extraction processing is performed.--, in [0064]-[0067]; also see Bartuzel: e.g., Fig. 1, and Fig. 2, and, -- The size of single B-scan is 900x1009 pixels. The region of interest (ROI) is extracted from the original image….. tear meniscus parameter estimation algorithm is depicted in Fig. 2. Using an image with ROI, the first step of the algorithm is generation of a binary mask that separates unwanted interference and meniscus profile information from the image components containing eye and eyelid structure. This mask is then used in the algorithm that estimates the Eye-Eyelid Edge (EEE) while its complement is used for estimating the Tear Meniscus Profile (TMP). Information on EEE and TMP is then merged to produce estimates of tear meniscus area (TMA), tear meniscus depth (TMD), and tear meniscus height (TMH). --, in pages 2762-2763).

Re Claim 5, Grenon as modified by Yokoi, Shen, and Bartuzel further disclose wherein the evaluation step is a step of evaluating a level of the tear fluid amount of the tear meniscus on a basis of a width of the extracted high luminance region (see Yokoi: e.g., -- the appearance time of a break up area (dark area) is measured with a Non-Invasive Break Up Time (NIBUT) method… to evaluate the reduction in stability of the tear film in a dry eye.--, in [0061]-[0065] {it is obviously and clearly states that dark area means dry eye which is low luminance region, then, the level of tear fluid amount which is the level of dryness}).

Re Claim 6, claim 6 is the corresponding computer program claim to claim 1 respectively.  Claim 6 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Grenon as modified by Yokoi, Shen, and Bartuzel further disclose computer program for causing a computer to execute the respective steps according to claim 1 (see Grenon: e. g., --These modifications include, but are not limited to, the type of light source or illuminator, the number of tiling groups and modes, the arrangement of tile groups, the type of imaging device, image device settings, the relationship between the illuminator and an imaging device, the control system, the type of tear film interference model, and the type of electronics or software employed therein, the display, the data storage associated with the OSI device for storing information, which may also be stored separately in a local or remotely located remote server or database from the OSI device, any input or output devices, settings, including pre-processing and post-processing settings..--, in [0195]).

Re Claim 7, claim 7 is the corresponding device claim to claim 1 respectively.  Claim 7 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Grenon as modified by Yokoi further disclose tear fluid state evaluation device executing the method according to claim 1 (see Grenon: e. g., -- Ocular surface interferometry (OSI) devices, systems, and methods are disclosed for measuring a tear film layer thickness (TFLT) of the ocular tear film… The image of the target contains topography information that is reviewable by a clinician to diagnose the health of the patient's eye by detecting corneal aberrations and/or abnormalities in corneal shape. Certain embodiments also include a combination of the OSI and ocular topography devices, systems and methods to provide imaging that can be used to yield a combined diagnosis of the patient's tear film and corneal shape.--, in abstract; and, --These modifications include, but are not limited to, the type of light source or illuminator, the number of tiling groups and modes, the arrangement of tile groups, the type of imaging device, image device settings, the relationship between the illuminator and an imaging device, the control system, the type of tear film interference model, and the type of electronics or software employed therein, the display, the data storage associated with the OSI device for storing information, which may also be stored separately in a local or remotely located remote server or database from the OSI device, any input or output devices, settings, including pre-processing and post-processing settings..--, in [0195]).

	Re Claim 8, Grenon as modified by Yokoi, Shen, and Bartuzel further disclose a lower or an upper portion of an eye of the subject is illuminated to obtain the tear meniscus image (see Shen: e.g., -- The images were recorded when a clear reflection of the central cornea was obtained on a monitor. The cross-sectional images simultaneously included the upper and lower tear menisci.--, in pages 2723-2724; also see Bartuzel: e.g., Fig. 1, and Fig. 2, and, -- The size of single B-scan is 900x1009 pixels. The region of interest (ROI) is extracted from the original image….. tear meniscus parameter estimation algorithm is depicted in Fig. 2. Using an image with ROI, the first step of the algorithm is generation of a binary mask that separates unwanted interference and meniscus profile information from the image components containing eye and eyelid structure. This mask is then used in the algorithm that estimates the Eye-Eyelid Edge (EEE) while its complement is used for estimating the Tear Meniscus Profile (TMP). Information on EEE and TMP is then merged to produce estimates of tear meniscus area (TMA), tear meniscus depth (TMD), and tear meniscus height (TMH). --, in pages 2762-2763).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667